Citation Nr: 0204958	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for spinal cord infarction



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to May 
1952.

In a December 1997 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for spinal cord infarction.  
This issue was appealed by the veteran to the Board of 
Veterans' Appeals (Board).  In August 2000, the Board denied 
the veteran's claim.  

In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's 
August 2000 decision.  The Court remanded the case back to 
the Board for consideration of the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDING OF FACT

The failure to take prescribed medications did not result in 
a spinal cord infarction in January 1997.


CONCLUSION OF LAW

The veteran did not suffer a spinal cord infarction due to VA 
Medical Center treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1998 rating decision; the March 1998 statement of 
the case; and in the May and June 1998 supplemental 
statements of the case, of the reasons and bases for the 
denial of his claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case, informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the pertinent VA and private medical records have been 
obtained.  In September 1997, a medical opinion was provided 
by a VA physician with regard to this claim.  In addition, a 
private physician has also provided his medical opinion in 
May 1997, March 1998, and in December 1998.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Specific items are addressed below.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.   

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

Records dated in 1993 and 1994 from the VA Medical Center in 
Rhode Island indicated that the veteran began receiving 
treatment there in about September 1993.  In September 1993, 
the veteran reported that he had suffered two myocardial 
infarctions and been diagnosed as having high blood pressure 
elsewhere.  Physical examination resulted in a diagnosis of 
coronary artery disease (CAD), status post myocardial 
infarction.  In October 1993, he was treated for unstable 
angina.  The records show that he was later diagnosed as 
being hypokalemic in December 1993.  

In February 1994, the veteran was afforded a VA neurological 
examination which revealed that the veteran had 
nephrolithiasis in remission.  The veteran was afforded a VA 
hypertension examination which yielded a diagnosis of 
hypertension.  The veteran was also afforded VA heart and 
general medical examinations which revealed that he had CAD, 
status post myocardial infarction, infrequent angina, 
obesity, and gout.  

VA records dated from the VA Medical Center in Rhode Island 
in 1994 and 1995 were also received.  In October 1994, the 
veteran had some blood work done.  This was reflected in a 
December 1994 clinical record.  In March 1995, the veteran 
was treated for hypertension and was taking medication for 
hypertension.  In January 1996, it was noted that due to the 
veteran's CAD, it would be advisable for him to spend the 
cold months in a warmer climate.  In March 1996, the veteran 
requested that his blood pressure medication be changed as it 
was making him dizzy and nauseous.  In July 1996, he did not 
show up for an appointment and it was noted that he might be 
in Florida. 

A record dated November 13, 1996 and entitled "Telephone 
Triage," indicated that the purpose of the call was that the 
veteran needed a refill on all medications.  His primary 
physician was indicated, Dr. S., and there is a notation of 
"done" signed by the same physician.

In February 1997, the veteran filed a claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991).  The veteran indicated that he was recently 
hospitalized due to a stroke that he stated occurred from 
medicine supplies that were not shipped to him on time.  

Thereafter, private medical records were received from Holmes 
Regional Medical Center located in Florida.  These records 
showed that on January 7, 1997 the veteran was admitted to 
the Holmes Regional Medical Center.  He was discharged on 
January 16, 1997.  The discharge summary indicated that he 
presented with shortness of breath, diaphoresis and an acute 
onset of paraplegia.  His blood pressure was 150/88 in the 
right arm and 148/88 in the left arm.  His blood pressure was 
managed during the admission with accelerating and 
decelerating doses of medicines.  Discharge diagnoses 
included spinal cord infarction and hypertension.  Ralph 
Vicari, M.D., signed this summary.

The veteran was readmitted on January 17, 1997 for a possible 
relapse of the spinal cord infarction.  His blood pressure 
was 160/90.  Cell blood count had revealed an elevated 
platelet count and it was felt that he probably had 
myelodysplasia.  At discharge, a diagnosis of myelodysplastic 
syndrome with thrombocytosis was included.

In May 1997, Dr. Vicari submitted a letter.  He stated that 
when the veteran was admitted to the hospital in January 
1997, he had severe hypertension and was paraplegic.  After a 
long work-up, he was found to have a spinal cord infarction 
that turned out to be due to a myeloproliferative disorder 
with thrombocytosis.  This probably resulted in hyper-
coagulability and the subsequent thrombosis of the anterior 
spinal artery.  He continued to have severe hypertension 
after discharge for which he was being treated.  The 
myeloproliferative disorder was a potentially fatal disease 
in the appellant's bone marrow that would progress and in all 
likelihood, would get worse over time.

In August 1997 the RO contacted the VA Medical Center in 
Rhode Island to obtain a medical opinion.  In September 1997, 
a VA hematologist responded.  In her opinion, she stated that 
the has a diagnosis of hypertension, CAD (status post 
myocardial infarction), gout, and obesity.  In 1993, he was 
taking "KCL," Nitroglycerin, Procardia, Allopurinol, ASA 
(aspirin), and Tenormin.  In February 1994, his platelets 
were 537,000/ul.  The remainder of the complete blood count 
was otherwise entirely normal.  In December 1994, his 
platelets were 560-614,000/ul.  This was noted in an 
emergency room visit, with the statement that the patient was 
to follow up in 1 week in Florida in a hematology clinic.  In 
April 1995, the veteran's platelets were mildly elevated at 
654,000/ul.  In March 1996, his Procardia was changed to 
Monopril secondary to nausea.  He continues to receive 
regular refills of medications.  The veteran called for 
refills on November 13, 1996, and they were issued November 
19, 1996 (including ASA #100 for one a day).  He was reported 
to have a myeloproliferative syndrome by a private doctor.  
The VA hematologist stated that he sees no evidence of a more 
complete work-up to document this or confirm this (such as 
platelet aggregation studies).  He was not on medication to 
lower the platelet count (such as hydroxyurea or anagrelide).  
As far as the physician could tell, the veteran  was taking 
and refilling his usual prescriptions.  Although 
controversial, ASA is sometimes used in myeloproliferative 
syndromes (can exacerbate bleeding, and is predominately 
indicated in patients status-post neurologic events).  He had 
been on ASA for years for CAD.  So IF [emphasis in original] 
he had a true myeloproliferative syndrome, ASA MAY [emphasis 
in original] have been useful, but not a guarantee, to 
decrease the risk of thrombosis.  Evaluation of his 
prescriptions reveal he filled ASA #100 on July 25th, and 
then again on November 19th (off at most for 18 days) and he 
called for the refill 12 days after it should have run out.  
Certainly, he had enough from November 1996 to February 1997.  
There is no indication that he was off ASA in December, to 
account for or be considered a potential cause for a 
neurologic event in January 1997.  Additionally the treatment 
of myeloproliferative syndromes with platelet lowering agents 
is controversial.  If a patient has had a thrombotic event, 
then lowering the count to less than 650,000 (approximately), 
decreases the risk of further events.  This patient's 
platelets were never in an extremely high range to make one 
consider platelet lowering agents as an absolute.  The VA 
physician concluded that she could not correlate an 
interruption in medication "for 3 weeks in November and 
December 1996" with a neurologic event in January 1997.

In March 1998, another letter was submitted by Dr. Vicari.  
He stated that the veteran had a history of sustained 
hypertension.  Dr. Vicari stated that he had been told that 
the veteran did not receive his medications in December 1996.  
He was admitted to Holmes Regional Medical Center in January 
1997 with severe systolic and diastolic hypertension.  Dr. 
Vicari stated that the specific date of admission was January 
17th.  He could not say that hypertension was directly 
related to the spinal cord stroke as it was likely caused by 
thrombosis.  It was well known that hypertension could 
contribute to any type of cerebrovascular disease and indeed 
in this setting it was at least conceivable that there was a 
relationship between discontinuation of his blood pressure 
medicines and his spinal cord infarction.

In December 1998, a third letter was received from Dr. 
Vicari.  He stated that the veteran had a history of 
hypertension and was not on his medications when he was 
admitted in January 1997 with a stroke.  He had severe 
hypertension on admission which Dr. Vicari believed was a 
significant contributing cause to his spinal cord infarction.

Analysis

At the outset, the Board notes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for spinal cord 
infarction, was received in February 1997 and the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 will be 
considered under the law and regulation that do not require 
fault on behalf of VA, as noted below.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).  For 
claims filed prior to October 1, 1997, a veteran is not 
required to show fault or negligence in medical treatment.  
Essentially, all additional disability resulting from VA 
treatment, except for a few narrowly prescribed exceptions, 
may be compensated under 38 U.S.C.A. § 1151 (West 1991).  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2001).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2) 
(2001).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2001).

Thus, under 38 C.F.R. § 3.358(c)(3) (2001), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In addition, VA's General Counsel has held that for claims 
filed prior to October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) apply to VA's failure to diagnose and/or 
treat a pre-existing condition.  Disability or death due to a 
pre-existing condition may be found to have occurred "as a 
result of" VA treatment only if "a physician exercising the 
degree of skill or care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death."  VAOPGCPREC 5-2001.  The 
factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 (West 1991) based on failure to diagnose or 
treat a preexisting condition may vary with the facts of each 
case and the nature of the particular injury and cause 
alleged by the claimant.  As a general matter, however, 
entitlement to benefits based on such claims would ordinarily 
require a determination that: (1) VA failed to diagnose 
and/or treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.

The Board notes that the veteran has asserted that for 1 and 
1/2 years, he had been receiving at a Florida address, all of 
his medications for the control of his hypertension through a 
VA Medical Center in Rhode Island.  He maintains that he 
called on November 13, 1996 for a refill of all of his 
medications since he was out of those medications.  Through 
computer or human error, he contends that the prescriptions 
were mistakenly sent to a Rhode Island address.  After 
December 12, 1996 he began calling the pharmacy and was told 
of the mistake.  He was told that the medications would 
arrive overnight.  After 5 or 6 more calls, the medications 
arrived on December 27, 1996.  The veteran stated that he had 
a stroke on January 7, 1997 and attributes the stroke to 
being out of medication for 3-weeks time.  In another 
statement submitted in January 1999 he contended he had been 
out of medication for 2-months and it was the failure of the 
VA Medical Center pharmacy in Orlando and Tampa to send him 
his medication.

At the outset, the Board notes that the veteran is capable to 
relay his version of what happened regarding his medications.  
However, as a lay person, he is not competent to state that 
he "suffered a stroke" due to his inability to take his 
prescribed medications.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Clearly, the veteran has additional disability resulting from 
the spinal cord infarction.  However, the issue presented to 
the Board involves whether this additional disability is the 
result of VA treatment, or in this case, a failure to provide 
medical treatment by the VA Medical Center and the asserted 
failure to supply medication to the correct address in a 
timely manner.  The preponderance of the evidence indicates 
that it is not.

The Board has first considered that the veteran has provided 
no actual proof that there was a failure on the part of the 
VA Medical Center to send his medications to the appropriate 
address, and the VA Medical Center has not conceded such a 
fact.  The only competent medical evidence was that the 
request was "done" or filled as documented in the medical 
records and as signed by the treating physician.  The Board 
notes that the period of time that the veteran asserts that 
he was without medication has varied, as has his description 
of the various VA medical providers involved in the incident.  
Therefore, the veteran's allegations regarding what period of 
time he was without medication are unreliable.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court 
concluded that the provisions of 38 U.S.C.A. § 1151 (West 
1991) do not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are a 
result of actions by the claimant.  The Court held that 
compensation under 38 U.S.C.A. § 1151 (West 1991) is to be 
awarded for an increase in disability that is the result of 
action by the VA, and not from a coincidental event.  The 
Board determines that a failure to deliver medication in a 
timely manner to a veteran is an action versus a coincidental 
event.  VAOPGCPREC 5-2001.  Under these standards, 
entitlement to benefits based on a claim of failure to 
diagnose or treat a preexisting condition would ordinarily 
require a determination that:  (1) VA failed to diagnose 
and/or treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) that the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

However, the preponderance of the evidence is against a 
finding that the spinal infarct was the result of the VA's 
failure to supply the medication.  The Board has considered 
the opinions of Dr. Vicari.  He indicated that it was 
conceivable that there was a relationship between the 
discontinuation of his blood pressure medications and the 
infarction, and that the severe hypertension that the veteran 
had on admission in January 1997 contributed to the 
infarction.  Dr. Vicari's March 1998 letter specifically 
cited to the January 17th admission date, which was actually 
the readmission date (after the infarct on January 7th).  
Therefore, the Board cannot afford his opinions great 
probative value since he has supplied them in reference to a 
date more than a week after the actual event.

Furthermore, after what Dr. Vicari termed in the January 7th 
discharge summary was a "long work-up," the infarction was 
said to be due to a myeloproliferative disorder.  In the 
March 1998 opinion that linked hypertension to the thrombosis 
that caused the infarction, Dr. Vicari completely ignored his 
own earlier diagnosis of the myeloproliferative disorder, a 
diagnosis he had indicated was formed after this lengthy 
work-up.  He also contradicted his May 1997 statement that 
the myeloproliferative disorder caused hyper-coagulability 
and the thrombosis that caused the infarction.

Finally, Dr. Vicari conceded in the March 1998 letter that he 
could not say that hypertension was directly related to the 
infarction, but that the relationship was "conceivable."  
This conclusion is equivocal, and there is no evidence that 
any of the previous treatment records were reviewed before 
the opinion was formed.  Accordingly, the Board affords Dr. 
Vicari's opinion less probative value than the opinion 
furnished by the VA hematologist.

The VA hematologist's opinion was formed after a review of 
the veteran's known medical history and previous treatment 
records.  This physician noted that a myeloproliferative 
syndrome had been diagnosed as the cause of the neurological 
event in January 1997.  The physician assumed that the 
medications were refilled on November 19, 1996 as was 
recorded in the records and that the veteran was not off 
aspirin in December 1996.  The doctor explained that the only 
medication prescribed that could have been used to treat the 
myeloproliferative syndrome was the aspirin, and that the 
veteran's platelets were never in such a high range that 
consideration of a platelet-lowering agent was an absolute.  
There is insufficient evidence to conclude that an 
interruption in medication supply would have an impact on the 
myeloproliferative syndrome.  The Board's conclusion is 
supported by that of the VA physician, who indicated that a 
3-week interruption in November and December 1996 could not 
be correlated with a neurological event in January 1997.  
This opinion was not equivocal, so when compared to the 
equivocal and contradictory opinions furnished by Dr. Vicari, 
it bears more weight.  The result is that the preponderance 
of the evidence is against the claim.  The link provided by 
the evidence is too tenuous for the Board to conclude that 
the veteran's disability stemmed from VA Medical Center 
treatment.

As noted, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  In this case, the additional 
disability is not causally related to VA hospitalization or 
medical or surgical treatment, as set out in the first 
exception.  

The negative evidence outweighs the positive, therefore the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for spinal cord infarction is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

